Citation Nr: 1416642	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased initial rating for migraines, rated as 30 percent disabling from May 4, 2012, and as noncompensable prior to that date.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the VA Appeals Management Center (AMC) that granted service connection for migraine headaches and assigned a noncompensable rating for that disability.  In a March 2013 rating decision, the RO increased the rating for migraines to 30 percent effective from May 4, 2012.  

A claim for TDIU was denied in December 2009 and was not appealed.  However, at his hearing before the undersigned, the Veteran testified that he stopped working in September 2009 due to his migraine headaches, and that the disability causes him to remain unemployed.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.  TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Prior to September 1, 2009, the Veteran's migraines were productive of not more than mild to moderate attacks that caused minimal functional loss and were less frequent than characteristic prostrating attacks averaging one in 2 months.

2.  Since September 1, 2009, (the month of his retirement), the Veteran's migraine headache disability is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for migraines are not met prior to September 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for a 50 percent rating for migraine headaches have been met as of September 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the March 2004 letter that was provided before the September 2004 initial adjudication of the claim denying service connection for migraines rendered by the RO.  An additional letter sent in October 2006 provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  After service connection was granted in May 2009, a July 2009 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability was worse.  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) and that any timing error was nonprejudicial and thus harmless, as insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004)

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations in March 2008, August 2009 and May 2012, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  An additional examination is not required because the Veteran has not reported worsening since May 2012 but rather in fact testified in 2013 to a severity that has been relatively constant for several years.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran seeks a higher disability evaluation for his service-connected migraines.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under the applicable rating criteria for migraines, a 10 percent evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The maximum 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Board finds that the maximum 50 percent rating is warranted from September 2009 forward, as the May 2012 examiner found that the Veteran's headaches were prostrating and occurred more frequently than once per month.  He also noted that the headaches impacted the Veteran's ability to work inasmuch as he was advised to retire from the VA police force due to headaches in September 2009.  He has not worked since that time.  

The symptoms of migraines as of the date of the Veteran's retirement in September 2009 encompass the 50 percent rating criteria, and thus the disability warrants a 50 percent rating under Diagnostic Code 8100 from that date.  In addition to the medical records, the Veteran testified before the undersigned as to his very frequent completely prostrating attacks productive of severe economic inadaptability.  He argued that he suffers from completely prostrating attacks productive of severe economic inadaptability.  He stated that he gets almost attacks daily and they can last for hours or a day.  He has to take medication and go into a dark room to sleep all day.  He stated that he truly can do nothing when he is suffering from the headache.  It has had a terrible impact on his personal, occupational and social life.  He retired from his job as a VA police officer because he was unable to hold the position because he would fall asleep or black out at the wheel due to the medication.  Also, he could not be trusted to carry a gun when he was having the headaches.  The Board finds the testimony fully credible.  

A higher rating is not available under other diagnostic codes.  The manifestations of the disability consist of the prostrating attacks as described in the testimony.  

VA treatment records and examination reports prior to September 2009 do not show that his headaches were as severely disabling.  Specifically, in February 2009 VA records, he reported still working as a VA police officer.  The headaches were mild to moderate and were assessed as causing minimal functional loss.  In a March 2008 examination, the headaches were assessed as not prostrating and it was noted that ordinary activity was possible despite the fact that the headaches could last for hours and could result in increased tardiness and absenteeism.  In August 2009, it was noted that the headaches related to an excision of a lipoma occurred daily and were interfering with his ability to concentrate and work.  There is no showing of even less than characteristic prostrating attacks averaging one in two months.  As to the period prior to September 2009, the Board finds that a compensable rating is not warranted.  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the migraines-namely, prostrating headaches with severe economic inadaptability.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Prior to September 1, 2009, a compensable rating for migraines is denied.

A 50 percent rating migraine headaches is granted effective September 1, 2009, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As the claim for entitlement to TDIU is now before the Board, the Veteran must be provided appropriate notice of how to substantiate such a claim.  Updated treatment records regarding his service-connected disabilities should be obtained in order to assess whether the Veteran is entitled to TDIU.  The Agency of Original Jurisdiction must then adjudicate the claim.




Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  All records received should be associated with the claims file.

3.  Conduct any development deemed necessary for the adjudication of the TDIU claim. 

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


